Citation Nr: 0403799	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cervical spine injury (cervical 
spine disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyalgia.



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from February 1991 to 
August 2000.  This case comes before the Board of Veterans 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  

The veteran testified at a personal hearing before the Board 
in Washington, D.C. in July 2003 that she is unemployable due 
to her service-connected disabilities.  That issue has not 
been developed for appellate review and is therefore referred 
to the RO for appropriate disposition.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The veteran testified at her July 2003 personal hearing 
before the Board that her service-connected cervical spine 
disability has increased in severity since the most recent VA 
examination in October 2002 and that she is receiving 
treatment for her service-connected disabilities at the VA 
Medical Center in Durham.  The records of her VA outpatient 
treatment are not of record.

The Board notes that there is a February 2001 authorization 
form on file to release information from VA to the Social 
Security Administration (SSA) for a determination of 
entitlement to disability benefits.  However, there is no 
subsequent evidence from SSA on whether the veteran has been 
awarded disability benefits.
The Board also notes that, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine, Diagnostic Codes 5235 to 5243.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The veteran has not 
been provided the new rating criteria.

Based on the above, this case is being remanded for the 
following actions:  


1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated her for her 
service-connected cervical spine disability 
and/or fibromyalgia.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran, 
to include VA treatment records from the 
Durham VA Medical Center, that have not been 
previously secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the veteran, it should inform the veteran of 
this and request her to provide copies of the 
outstanding medical records.

3.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veteran's determination of disability and 
all evidence upon which both the 
determination was based, all of which 
should also be added to the veteran's 
claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of her 
service-connected cervical spine 
disability and fibromyalgia.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, 
consultations, and range of motion 
testing of the cervical spine, expressed 
in degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
cervical spine disability and her 
fibromyalgia, to include whether the 
veteran's fibromyalgia is constant or 
episodic and whether it is refractory to 
therapy.  If her fibromyalgia is 
episodic, the examiner should also note 
whether it is present more than one-third 
of the time.  The examiner should also 
render specific findings as to whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine.  The examiner must 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should then readjudicate the 
veteran's claims for a rating in excess of 20 
percent for service-connected cervical spine 
disability and for a rating in excess of 10 
percent for service-connected fibromyalgia, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action, as well 
as the recent changes to the schedular 
criteria involving the spine.  If the 
benefits sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case, to include the new 
spine rating criteria, a discussion of how 
functional impairment discussed in DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995), affects 
the evaluation for cervical spine disability, 
and the relevance of 38 C.F.R. § 3.321(b)(1), 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


